DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Paragraph [0001] of the Specification of the application has been amended as follows: 

This application is related to U.S. Patent Application No.  17/002,318, titled “Image Editing and Sharing in an Augmented Reality System” to Ng et al., filed August 25, 2020, which is herein incorporated by reference in its entirety.

Allowable Subject Matter
Claims 1-14,16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
Additional prior art that is of relevance to the claim includes: 
As per independent claim 1, the prior art fails to teach the combination of elements of the claim as a whole, and in particular, the claimed computer-implemented method including receiving a selection of a first image of a plurality of images on a digital wall within an augmented reality computing environment, wherein each of the plurality of images include a priority, detecting one or more commands to increase a size of a selected first image by a size increase amount, determining a date created and a time added to the wall for each of the plurality of images on the digital wall, determining that the priority of each of the plurality of images are assigned based on the time added to the wall, selecting, by one or more processors, a lowest priority image on the digital wall based on the time added to the wall to resize responsive to the detecting one or more commands to increase a size of the selected first image, responding to the detecting by reducing a size of the selected lowest priority image relative to the increase in the size of the selected first image, wherein the reducing increases space on the digital wall enabling the increase, and determining that the size of the selected lowest priority image has been reduced to a minimum size and selecting a second lowest priority image to resize after determining the size, where the size of the selected first image is increased in accordance with the size increase amount. 
As per independent claims 9 and 17, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616